I dissent. In my judgment, the opinion is most unfortunate. It authorizes the entry of judgment upon substituted service without a compliance with the statutory requirements, and establishes a rule under which such requirements may be easily evaded. The affidavit to procure publication of the summons is utterly insufficient in that it does not furnish the court with the necessary data for its service. The necessity of such affidavit was decided in Ricketson v. Richardson, 26 Cal. 149. The affidavit showing service is in like manner defective. These papers must now be made part of the judgment-roll. (Code Civ. Proc., sec. 670.) The amendment to this section nullifies many decisions in regard to the presumption of due service. If the judgment expressly asserts or implies due service of process, it will be intended that the proof contained in the record is referred to. And if no service is there shown the judgment cannot be sustained, especially on an appeal from the judgment. That is a direct attack, and the question is whether the record shows jurisdiction, and in such case "the jurisdiction of the court is not to be established by its mere assertion in the judgment that it had acquired jurisdiction." (Sichler v. Look, 93 Cal. 600.)
In a case where there is no appearance and no personal service of summons it is always possible that the defendant has had no actual notice, and that his property is taken, if such be the effect of the judgment, without a chance to be heard. In such cases the rule has always been, especially upon a direct attack, that all steps provided by the statute must be followed exactly and strictly as enacted. The courts *Page 429 
cannot say that some other course is as likely to give notice as that prescribed. A default is a technical advantage taken of an absent party without a consideration of the merits. In this case fourteen non-residents are served with summons by publication. The affidavit of publication as to some shows simply "the last known address," and as to others "the last known post-office address." The statute requires the summons to be addressed to a defendant at his place of residence. The residence was not shown in any case. One who had purposely prevented the summons from reaching a defendant could truthfully make this affidavit. Suppose, for instance, the affiant knew that the defendant resided at Portland, Oregon, but when he last heard of his whereabouts he was at Washington, D.C. Washington would be the last known address, although affiant knew that the stay there was to be only temporary, and that in all likelihood a summons directed to that place would never reach him. If the summons had been directed to Portland, it would probably have reached him wherever he happened to be, for most men provide for the forwarding of their mail. The rule tolerated in the opinion is not the statutory rule, and if it might be used as I have suggested it ought not to be sanctioned by the court. I deem it a material and vicious departure.
Rehearing denied.
Beatty, C.J., dissented from the order denying a rehearing.